Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the inclusion of legal phraseology such as “comprising”, “said”, “comprises” and “comprised”.  Correction is required.  See MPEP § 608.01(b).
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 6 of claim 1, the phrase “a mixture containable in said containment compartment” is indefinite since it is not clear whether the mixture is actually physically contained in the containment compartment of the sealed packaging of the device, or whether the mixture is separate from the sealed packaging of the device but has the ability to be contained in the containment compartment. If the mixture is separate from the sealed packaging of the device, then is not a physical component of the device recited in claim 1 and should not be recited as a component of the device. On lines 9-10 of claim 1, the phrase “a coating layer (R) of said particles” is indefinite since it is not clear whether this coating layer actually coats the exterior surface of the metallic particles. It is not clear what is meant by “of said particles”, and how the coating layer is structurally associated with the metallic particles. On line 14 of claim 1, the phrase “it allows to keep the solid (D) dissolved” is indefinite since it is not clear what “it” refers to in this phrase. Does “it” refer to the coating layer? On lines 15-16 of claim 1, the phrase “wherein the metallic particles are separated each other” should be changed to –wherein the metallic particles are separated from each other—so as to make proper sense. On line 22 of claim 1, the phrase “the configuration of the device” lacks antecedent basis. On lines 22-23 of claim 1, the phrase “the metallic particles aggregation phenomenon” lacks antecedent basis. On lines 22-25 of claim 1, the phrase “the metallic particles aggregation phenomenon being an irreversible phenomenon, when a third temperature (T3) above said threshold temperature (TCS) is reached” should be changed to -- a metallic particles aggregation phenomenon is an irreversible phenomenon when a third temperature (T3) above said threshold temperature (TCS) is reached—so as to make proper sense. On lines 25 and 27 of claim 1, the phrase “the optical properties” lacks antecedent basis. On line 29 of claim 1, the phrase “the device exposure temperature” lacks antecedent basis. On lines 25-29 of claim 1, the phrase “the optical properties of the mixture containing the metallic particles in the second configuration differ from the optical properties of the mixture in the first configuration, therefore allowing to highlight an occurred variation of the device exposure temperature” should be changed to – wherein optical properties of the mixture containing the metallic particles in the second configuration differ from optical properties of the mixture in the first configuration, therefore allowing a temperature variation undergone by a product associated with the device to be detected—in order to relate back to the preamble of the claim which recites a “device for monitoring a temperature variation undergone by a product”.
On line 1 of claim 2, the phrase “characterized in that” should be changed to –wherein—so as to use standard U.S. claim terminology. This same change should also be made on line 1 of claims 3-6 and 8-14. 
On line 2 of claim 3, the phrase “comprises at least of the following” is indefinite since it is not clear whether this means that the liquid phase contains at least one of the following chemicals recited in claim 3. See this same problem on line 2 of claim 4 and on line 2 of claim 8. On line 4 of claim 3, the word –and—should be inserted before the word “amines” so as to make proper sense. This same change should also be made on line 4 of claim 8.
On line 6 of claim 4, the word –and—should be inserted before the word “exane” so as to make proper sense. 
On lines 1-2 of claim 5, the phrase “said coating (R) comprises” should be changed to --said coating layer (R) comprises—so as to use the same terminology as recited in claim 1.  This same change should also be made on lines 1-2 of claims 6 and 9-14. On line 5 of claim 5, the word –and—should be inserted before the word “surfactants” so as to make proper sense. This same change should also be made on line 5 of claims 9-11.
On lines 6-7 of claim 7, the phrase “a coating layer (R) of said particles” is indefinite since it is not clear whether this coating layer actually coats the exterior surface of the metallic particles. It is not clear what is meant by “of said particles”, and how the coating layer is structurally associated with the metallic particles. On lines 11-12 of claim 7, the phrase “it allows to keep the solid (D) dissolved” is indefinite since it is not clear what “it” refers to in this phrase. Does “it” refer to the coating layer? On lines 12-13 of claim 7, the phrase “wherein the metallic particles are separated each other” should be changed to –wherein the metallic particles are separated from each other—so as to make proper sense. Claim 7 is indefinite since it recites a device, but no structural or physical components of a device. The only component recited in claim 7 is a mixture of a liquid phase and a solid comprising metallic particles, which has no structural or physical dimensions to make an apparatus or device.
Claims 1 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since while the closest prior art to Kagan et al (US 2010/0020846, submitted in the IDS filed on December 31, 2019) teaches of a device for monitoring a temperature variation undergone by a product, and in particular when a product has undergone a cooling at a threshold temperature, comprising a sealed packaging containing a mixture of a liquid phase and metallic particles having a nanometric dimension between 1 and 300 nm, the reference to Kagan et al and none of the other prior art of record teaches or fairly suggests a coating layer on the metallic particles which comprises an organic material and which is configured to become separated from the metallic particles when a temperature corresponding to a crystallization or freezing temperature of the liquid phase occurs, which temperature is equal to or below the threshold temperature, wherein the separation of the coating layer from the metallic particles causes the metallic particles to aggregate and to have different optical properties than the metallic particles in an unaggregated state.
Claims 2-6 and 8-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Mohan et al (article from NPJ Science of Food, vol. 3:2, pages 1-6, January 31, 2019) who teach of chitosan-capped gold nanoparticles as a temperature sensor, but do not teach that the chitosan is separated from the nanoparticles when a liquid crystallization or freezing temperature is reached; Patel (US 2013/0068155) who teach of freeze, thaw and refreeze indicators; Schalkhammer (US 2010/0209521) who teach of sensory pigments for use on food, packaging and pharmaceutical products comprising metallic particles having a polymer layer and chromophoric particles applied thereto; Weder et al (US 2007/0158624) who teach of time-temperature indicators; Taylor et al (US 2007/0119364) who teach of freeze indicators comprising a dispersion of solid particles in a liquid medium; Patel (US 2001/0046451) who teaches of a freeze monitoring device; Hanlon et al who teach of a non-reversible freeze-thaw indicator; and Perez-Luna et al who teach of nanoparticle-based thermal history indicators.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        August 10, 2022